In re Disciplinary Counsel; — Other; Applying For Petition to Transfer to Disability Inactive Status.
ORDER
11 Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, the response thereto filed by respondent, captioned as a “Motion to Stay Proceedings,” and the supplemental filing by the ODC,
IT IS ORDERED that Jennifer Matte, Louisiana Bar Roll number 19036, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that the “Motion to Stay Proceedings” filed by respondent be and hereby is denied.
FOR THE COURT:
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana